Citation Nr: 1223467	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 17, 2009, for the grant of a 100 percent rating for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972 and from July 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California awarded a 100 percent rating for the  service-connected PTSD, effective from February 17, 2009.  The Veteran has disagreed with the effective date assigned.

The Veteran testified before the undersigned Veterans Law Judge at the Board in Washington, D.C. in May 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally sought an increased rating for his service-connected PTSD in May 2005.  His claim for an increased rating was denied in October 2006.  The Veteran perfected his appeal of the denial for an increased rating in July 2007.

As previously noted herein, by the May 2009 rating action, the RO granted an increased evaluation of 100 percent for the Veteran's service-connected PTSD, effective from February 17, 2009.  After receiving notice of that decision, and specifically by a written statement dated in June 2009, the Veteran withdrew the appeal of his increased rating claim.  In the following month (July 2009), however, he submitted a notice of disagreement (NOD) with the downstream element of the effective date for his 100 percent rating.  He perfected his appeal of this earlier effective date issue in March 2010.

In a February 2010 statement, the Veteran explained that he was seeking a 100 percent rating from November 23, 1993.  [Previously, by a January 1995 rating action, the RO awarded an increased evaluation from 10 percent to 30 percent, effective from November 23, 1993.]  Specifically, during the current appeal, the Veteran asserted that clear and unmistakable error (CUE) was made in the January 1995 rating action in awarding only a 30 percent rating (rather than a 100 percent evaluation) for his service-connected PTSD.  

The Veteran also raised the issue of CUE in his hearing testimony.  He cited to evidence that he felt justified a 100 percent rating back to November 1993.  It was explained to the Veteran that he had had a number of rating decisions, to include the January 1995 rating decision, without apparent evidence of his having appealed those decisions.  Thus, if he was seeking entitlement to a 100 percent rating back to November 1993, he would need to establish CUE in the prior rating decision from January 1995.  Alternatively, if he was not successful in that effort, he would have to establish CUE in a later rating decision that had become final. 

In adjudicating the effective date issue currently on appeal, the RO reviewed the several rating decisions of record that have addressed the disability rating for the Veteran's service-connected PTSD.  The RO, however, has not yet adjudicated the CUE claim.  The Board finds that this CUE issue is inextricably intertwined with the issue on appeal, as the outcome of the CUE issue could affect the outcome of the Veteran's earlier effective date claim.  Therefore, the earlier effective date issue must be held in abeyance and remanded to the RO/AMC to be addressed following adjudication of the Veteran's CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether CUE exists in the January 1995 rating decision which granted the Veteran a 30 percent rating for his service-connected PTSD.  If the CUE issue is denied, the Veteran should be informed of his appellate rights and given an opportunity to appeal.  This CUE claim should only be returned to the Board if the Veteran perfects a timely appeal of a denial of that issue.

2.  Then, the RO should re-adjudicate the earlier effective date claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

